UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
ANDREW WINTERS,                     )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                Civil Action No. 14-2079 (ABJ)
                                    )
UNITED STATES AGENCY FOR            )
INTERNATIONAL DEVELOPMENT,          )
                                    )
                  Defendant.        )
____________________________________)

                                 MEMORANDUM OPINION

       Plaintiff Andrew Winters, who is proceeding pro se, is a former employee of defendant

United States Agency for International Development (“USAID”).            He claims that he was

discriminated against based on his age and was constructively discharged in retaliation for

exercising his “federally protected workplace rights.” Am. Compl. [Dkt. # 5] ¶ 4.1. In addition,

plaintiff asserts claims under the Privacy Act, 5 U.S.C. § 552a, and state law claims for invasion

of privacy and intentional infliction of emotional distress. Id. ¶¶ 4.2, 6.2. Defendant has moved

to dismiss under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, or for

summary judgment under Rule 56. Def.’s Mot. to Dismiss, or in the Alternative, for Summ. J.

[Dkt. # 7] (“Def.’s Mot.”). Plaintiff has opposed the motion, Pl.’s Mem. in Opp. to Def.’s Mot.

[Dkt. # 11] (“Pl.’s Opp.”), defendant has replied, Def.’s Reply in Supp. of Def.’s Mot. [Dkt. # 15]

(“Def.’s Reply”), and plaintiff has filed a surreply. Pl.’s Surreply & Mem. of P. & A. [Dkt. # 18].

       Upon consideration of the parties’ submissions and the entire record, the Court will deny

defendant’s Rule 12(b)(1) motion to dismiss, because it is satisfied from plaintiff’s invocation of

federal statutes that it has subject matter jurisdiction. However, for the reasons explained below,
the Court will grant defendant’s Rule 12(b)(6) motion to dismiss the majority of plaintiff’s claims

as barred by the settlement agreement he signed as part of his retirement, and it will grant

defendant’s motion for summary judgment with regard to plaintiff’s remaining age discrimination

claim. Thus, this case will be dismissed in its entirety.

                                         BACKGROUND

       It is undisputed that on January 23, 2005, at age fifty-six, plaintiff joined USAID “as a

career candidate for the Foreign Service,” and he worked for the agency until he retired on

February 28, 2010. Am. Compl. ¶ 5.1; Pl.’s Opp. at 1. The amended complaint sets forth a number

of grievances based on the following account of plaintiff’s five years at the agency:

I.     Work History and Environment

       On the date he was hired, plaintiff entered the New Entry Professional Program, which is

a training program for Foreign Service Officers. Once a supervisor notifies the Office of Human

Resources (“OHR”) that the trainee has completed the program, OHR will typically appoint the

trainee to an office overseas for two years or more. But that process took some time in this case.

On May 3, 2005, plaintiff’s supervisor, Ms. Leddy, “told him he should seek work outside of

USAID,” and that comment launched a hostile relationship between plaintiff and that supervisor.

Am. Compl. ¶ 5.5. As part of the training program, plaintiff eventually secured a rotational

assignment within the Latin America and Caribbean Bureau working under a different supervisor,

Dick Loudis. Id. ¶ 5.6. On May 17, 2005, Loudis allegedly told plaintiff that “he was ‘too old to

begin a career at USAID,’” and other supervisory personnel made similar remarks to plaintiff. Id.

Loudis also stated to plaintiff: “You have it hard at your age trying to learn all this new stuff.” Id.

¶ 5.7. Plaintiff completed the training requirements by January 2007, and on June 29, 2007, more

than two years after his hire date, plaintiff “was finally informed by OHR of his first permanent



                                                  2
[two-year] assignment overseas, to Tegucigalpa, Honduras.” Plaintiff was the last of his forty-six

classmates to have been assigned an overseas post. Id. ¶ 5.11.

        Plaintiff began working at the USAID/Honduras’ Program Office on September 24, 2007.

In December 2007, plaintiff’s wife fell ill with “abdominal pain” and was evacuated to the District

of Columbia. According to plaintiff, despite the “physical [ ] nature” of the illness, “the Medical

Unit in Honduras, for reasons unknown to [plaintiff], came to the conclusion that they were

psychological.” Am. Compl. ¶¶ 5.12–5.14. In addition to “sharing its medical conclusions . . .

with those who might have a need to know,” the Medical Unit “told the Community Liaison

Officer (CLO) at post that it believed Mrs. Winters to be mentally unstable.” Id. ¶ 5.17. The CLO

then “proceeded to disseminate [that] information to the general community of official Americans

at post.” Id. ¶ 5.18. Meanwhile, in the District of Columbia, the State Department’s social worker

assigned to Mrs. Winters’s case “talked freely about [her] medical condition” with staff in

Honduras “who had no need to know,” without first obtaining permission from Mrs. Winters or

the plaintiff. Id. ¶ 5.20.

        Eventually, Mrs. Winters was diagnosed with endometriosis by a private doctor, and she

was “successfully” treated for that ailment. Am. Compl. ¶ 5.22. The State Department’s Office

of Medical Services nevertheless declined to clear Mrs. Winters to return to Honduras through the

spring and summer of 2008. See id. ¶ 5.15 (“Under the Foreign Service Act, employees and their

family members must submit to medical evaluations to determine their suitability for the particular

post to which the employee is assigned.”). Plaintiff returned to the District “on temporary duty.”

Id. ¶ 5.25. In March 2008, his then-supervisor, Mr. North, advised plaintiff that he would “get a

really small pension” because of the short time he had to work before he would be obliged to retire

because of his age, among other “disparaging and age-related remarks.” Id. ¶¶ 5.26–5.27.



                                                3
       Upon returning to Honduras, plaintiff had a discussion on May 29, 2008 with an

investigator from the State Department’s Office of the Inspector General (“OIG”) who was

investigating complaints about the Embassy Medical Office. Am. Compl. ¶¶ 5.28–5.29. Plaintiff

“complained that the State Department’s ‘Class II’ medical clearance for his wife was issued

wrongfully and that her ‘Class I’ clearance was being wrongfully withheld because all doctors

outside the State Department who had examined her gave her a clean bill of health – yet the

Department’s Medical Office continued to refuse to revise her clearance and continued to insist

that she had a psychological disorder for which there was no medical evidence.” Id. ¶ 5.30. In

October 2008, the State Department issued a report about the OIG’s visit, which, according to

plaintiff, listed as major problems “substandard treatment provided by local consultants, repeated

examples of incorrect diagnoses by medical consultants that on occasion have led to unnecessary

treatment, [and] failure to adequately treat obvious medical problems.” Id. ¶ 5.31.

II.    Proposed Performance-Based Termination

       In a letter dated June 25, 2008, plaintiff was informed “that his performance did not meet

the standards of his class,” Am. Compl. ¶ 5.32, despite the fact that in three evaluations covering

the years 2005 through 2008, plaintiff “was rated as meeting all work objectives and skill standards

for his class” and was never warned or counseled “about [deficient or] poor performance or

anything else even remotely negative.” Id. ¶¶ 5.33–5.35. On August 4, 2008, plaintiff was

informed of his termination for “performance not meeting the standards of his class and failure to

obtain tenure.” Id. ¶ 5.39. Plaintiff filed a grievance on October 22, 2008 challenging his

dismissal, and he was granted interim relief on December 1, 2008, “in the form of continued

employment in pay status pending the final outcome of his grievance.” Id. ¶ 5.40. On September




                                                 4
24, 2009, plaintiff received a letter from Deputy Assistant Administrator for Human Resources

Deborah Iraheta-Kennedy, informing that he had prevailed on his grievance. Id. ¶¶ 5.49–5.50.

III.   Proposed Termination for Cause and Settlement Discussions

       In August 2009, USAID conducted an audit of the workplace turnstiles that record the

times employees enter and leave USAID headquarters. According to plaintiff, his “turnstile

records were examined, but no other employee’s records were examined.” Am. Compl. ¶ 5.53.

“USAID then alleged that [plaintiff] was out of the work area for several unauthorized periods

between January 4, 2009 and August 15, 2009,” and it issued a Proposed Notice of Removal,

stating its intention to terminate plaintiff for cause. Id. ¶ 5.54–5.55 & n.11. Plaintiff responded in

writing to the notice, but Iraheta-Kennedy did not reply. Id. ¶ 5.55. Plaintiff admits that “[l]ike

many other employees, . . . [he] was . . . out of the work area at some periods during the working

hours surveyed, including [for] consultations regarding his wife’s medical clearance at Main State,

and work related trips to the USAID library . . . to attempt to keep current with news and

developments in his field.” Id. ¶ 5.56.

       On November 12, 2009, plaintiff was told by a representative of the American Foreign

Service Association (“AFSA”), Doug Broome, that USAID would expunge the allegations of

wrongdoing if plaintiff agreed to retire early – “after his 62nd birthday, February 19, 2010 . . . and

to not pursue any legal remedies he may have against USAID.” Am. Compl. ¶ 5.60. Plaintiff told

Broome “clearly that he did not want to sign such an agreement,” but Broome “strongly pressured”

plaintiff during meetings on November 17 and November 24, 2009, “to retire immediately in lieu

of separation for cause.” Id. ¶¶ 5.61–5.62. Although plaintiff rejected the proposal during the

meetings, he “ultimately acquiesced to extreme pressure by the Agency and AFSA and signed the

early retirement agreement on December 18, 2009.” Id. ¶ 5.64. Plaintiff made clear to the Agency



                                                  5
and AFSA “that his agreement to retire was coerced and that he agreed to it because, based on

advice from his doctors, his medical condition would not allow him to endure further abuse from

USAID.” Id. ¶ 5.64. Under the terms of the settlement agreement, plaintiff “agreed to forfeit his

right of legal action against USAID.” Id. ¶ 5.65; see also Ex. 2 to Def.’s Mot. [Dkt. # 7-2] (Dec.

18, 2009 Settlement Agreement between USAID and Andrew Winters) (“Settlement

Agreement”). 1

        On December 17, 2009, the day before he signed the Settlement Agreement, plaintiff spoke

with an Equal Employment Opportunity (“EEO”) counselor, Janet Allem, and allegedly conveyed

his belief that he was being subjected to retaliation “because he had filed a grievance over his

illegal dismissal,” and to discrimination due to his age. Am. Compl. ¶ 5.59. Plaintiff subsequently

received an email from Allem “indicating that the Agency’s EEO office would not take up his

case” because her supervisor, EEO Office Director Jessalyn Pendarvis, “would not permit her to

help” plaintiff. Id.

        Plaintiff retired on February 28, 2010, at age sixty-two, and he has been “receiv[ing]

retirement annuity payments from USAID.” Am. Compl. ¶¶ 5.66–5.67.

IV.     Post-Grievance/Settlement Work Environment

        Plaintiff’s allegations also cover the time period before his retirement became final. He

alleges that between December 1, 2008, and February 26, 2010, he was assigned to OHR and




1       Because plaintiff incorporated the Settlement Agreement by reference in the amended
complaint, see Am. Compl. ¶¶ 5.64–5.65, 5.68–5.69, the Court may consider it in ruling on
defendant’s Rule 12(b)(6) motion to dismiss. See, e.g., Gustave-Schmidt v. Chao, 226 F. Supp. 2d
191, 196 (D.D.C. 2002) (noting that, in ruling upon a motion to dismiss for failure to state a claim,
a court may ordinarily consider only “the facts alleged in the complaint, documents attached as
exhibits or incorporated by reference in the complaint, and matters about which the Court may
take judicial notice”), citing EEOC v. St. Francis Xavier Parochial Sch., 117 F.3d 621, 624–25
(D.C. Cir. 1997).
                                                 6
supervised by Maria Margliano, who gave him “exactly two work assignments” that took him less

than one week to complete. Am. Compl. ¶¶ 5.42–5.43. During that nearly fifteen-month period,

plaintiff’s work station “was a bench facing a wall in an open hallway where there was a computer

terminal.” Id. ¶ 5.44. OHR “actively blocked” plaintiff’s efforts to secure work assignments

outside of that office “in an effort to punish him,” and it informed plaintiff on June 22, 2009, that

he was being assigned to Nigeria, knowing that his wife “would not be able to accompany

[him] . . . because of her medical clearance status.” Id. ¶¶ 5.46–5.47. That decision was made

without “counseling” plaintiff as per USAID regulations. Id. ¶ 5.48. Plaintiff unsuccessfully

appealed the assignment to Nigeria. See Attachs. to Compl. [Dkt. # 1] at 24–30. But he was

informed by letter dated October 26, 2009, that he had not been medically cleared for that

assignment in any event. Id. at 30.

       Plaintiff is deemed to have filed this civil action arising out of all of those circumstances

on September 10, 2014, the date the Clerk received his complaint and in forma pauperis

application. His claims, set out in section six of the Amended Complaint, are captioned as follows:

           •   6.1 District of Columbia common law: Invasion of Privacy.

           •   6.2 District of Columbia common law: Intentional Infliction of Emotional

               Distress.

           •   6.3 The Privacy Act of 1974.

           •   6.4 Retaliation for the exercise of a protected workplace right.

           •   6.5 Age Discrimination.

           •   6.6 Violation of Older Workers Benefit Protection Act.

Plaintiff seeks back pay, compensatory and punitive damages, and declaratory relief. Am.

Compl. ¶ 7.


                                                 7
                                   STANDARD OF REVIEW

I.     Motion to Dismiss

       In evaluating a motion to dismiss under Rule 12(b)(6), the court must “treat the complaint’s

factual allegations as true . . . and must grant plaintiff ‘the benefit of all inferences that can be

derived from the facts alleged.’” Sparrow v. United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C.

Cir. 2000), quoting Schuler v. United States, 617 F.2d 605, 608 (D.C. Cir. 1979) (citations

omitted). Where the action is brought by a pro se plaintiff, a district court has an obligation “to

consider his filings as a whole before dismissing a complaint,” Schnitzler v. United States, 761
F.3d 33, 38 (D.C. Cir. 2014), citing Richardson v. United States, 193 F.3d 545, 548 (D.C. Cir.

1999), because such complaints are held “to less stringent standards than formal pleadings drafted

by lawyers.” Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Nevertheless, the Court need not

accept inferences drawn by the plaintiff if those inferences are unsupported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions. See Kowal, 16 F.3d at 1276.

       In ruling upon a motion to dismiss for failure to state a claim, a court may ordinarily

consider only “the facts alleged in the complaint, documents attached as exhibits or incorporated

by reference in the complaint, and matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing EEOC v. St. Francis

Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997).

II.    Summary Judgment

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The party seeking summary judgment bears the “initial responsibility of informing the

district court of the basis for its motion, and identifying those portions of the pleadings,



                                                 8
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

which it believes demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). To defeat summary

judgment, the non-moving party must “designate specific facts showing there is a genuine issue

for trial.” Id. at 324 (internal quotation marks omitted).

       The existence of a factual dispute is insufficient to preclude summary judgment. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986). A dispute is “genuine” only if a reasonable

fact-finder could find for the non-moving party; a fact is only “material” if it is capable of affecting

the outcome of the litigation. Id. at 248; Laningham v. U.S. Navy, 813 F.2d 1236, 1241 (D.C. Cir.

1987). In assessing a party’s motion, the court must “view the facts and draw reasonable inferences

‘in the light most favorable to the party opposing the summary judgment motion.’” Scott v. Harris,

550 U.S. 372, 378 (2007) (alterations omitted), quoting United States v. Diebold, Inc., 369 U.S.
654, 655 (1962) (per curiam).

       A motion to dismiss must be treated as a motion for summary judgment if “matters outside

the pleadings are presented to and not excluded by the court.” Fed. R. Civ. P. 12(d); see also Yates

v. District of Columbia, 324 F.3d 724, 725 (D.C. Cir. 2003) (holding that district court’s

consideration of matters outside the pleadings converted the defendant’s Rule 12 motion into one

for summary judgment).

                                             ANALYSIS

       Defendant argues that the claims forming the basis of this action were waived in the

Settlement Agreement. See Mem. in Supp. of Def.’s Mot. [Dkt. # 7] (“Def.’s Mem.”) at 7. The

Court agrees as to all but the age discrimination claim, but that claim also fails because the record

shows that plaintiff did not exhaust his administrative remedies.



                                                   9
       In the Settlement Agreement, the agency agreed to suspend further action on the proposed

notice of removal for cause, expunge all documents pertaining to the proposed removal, and treat

plaintiff’s separation as a voluntary retirement upon plaintiff’s submission of his application for

early retirement effective February 28, 2010. See Settlement Agreement at 1. Under the terms of

that agreement though, plaintiff agreed to report to work full time and to complete work assigned

by his supervisor in the interim. Id. at 2. His non-compliance would have resulted in his

termination prior to February 28, 2010, and the waiver of “all rights to contest such immediate

termination in any administrative or court proceeding.” Id.

       Paragraph IIIA of the Settlement Agreement provides:

          That all claims that the employee may have against the agency, up to and
          including the effective date of this agreement, shall stand as settled in full; and
          no matters, raised or unraised, may for the basis of any grievances, legal
          complaint, or any adjudicative proceeding before the agency, the Foreign
          Service grievance Board, or any court of law or any other forum; and that the
          agency has no further liability with regard to any claims before the effective date
          of this agreement; provided, however, that nothing herein shall preclude the
          employee from asserting in a grievance that the agency failed to comply with
          the terms of the agreement[.]

Id. Plaintiff carried out the terms of the agreement by working and then retiring on the agreed-

upon date, and he has been collecting his annuity payments. Accordingly, pursuant to Rule

12(b)(6), plaintiff’s common law claims, retaliation claim (predicated on his successful grievance

of the performance-based dismissal notice), and Privacy Act claim must be dismissed under the

terms of the Settlement Agreement. 2

       Plaintiff argues that he did not enter into the Settlement Agreement voluntarily, and he

maintains that the agreement is unenforceable under the Older Workers Benefit Protection Act



2        Consequently, the Court need not address defendant’s arguments that the same claims are
barred as untimely, and that plaintiff has not stated a claim under the Privacy Act or a claim of
retaliation under the Whistleblower Protection Act. See Def.’s Mem. at 7–9, 11–14.
                                                10
(“OWBPA”), encompassed within the Age Discrimination in Employment Act of 1967

(“ADEA”), 29 U.S.C. §§ 621 et seq. Pl.’s Opp. at 12–13. “Congress enacted the OWBPA, which,

among other things, amended certain provisions of the ADEA to establish more stringent

requirements for agreements waiving employee rights.” Newman v. D.C. Courts, 125 F. Supp. 3d
95, ---, 2015 WL 5118513, at *1 (D.D.C. 2015).

       Under the OWBPA,

          a waiver [of any claim or right] may not be considered knowing and voluntary
          unless at a minimum –

              (A) the waiver is part of an agreement between the individual and the
              employer that is written in a manner calculated to be understood by such
              individual, or by the average individual eligible to participate;

              (B) the waiver specifically refers to rights or claims arising under this
              chapter;

              (C) the individual does not waive rights or claims that may arise after the
              date the waiver is executed;

              (D) the individual waives rights or claims only in exchange for
              consideration in addition to anything of value to which the individual
              already is entitled;

              (E) the individual is advised in writing to consult with an attorney prior to
              executing the agreement;

              (F)(i) the individual is given a period of at least 21 days within which to
              consider the agreement; . . .

              (G) the agreement provides that for a period of at least 7 days following the
              execution of such agreement, the individual may revoke the agreement, and
              the agreement shall not become effective or enforceable until the revocation
              period has expired[.]

29 U.S.C. § 626(f)(1) (emphases added).

       The Court agrees with plaintiff that the Settlement Agreement does not comport with the

three highlighted requirements. It does not explicitly mention ADEA rights and provide for the



                                               11
seven-day cooling off period, and plaintiff states that he was not “advised in writing or orally to

consult with an attorney prior to the signing of the agreement.” Pl.’s Opp. at 13. Defendant has

proffered no evidence to the contrary.      Consequently, plaintiff cannot be deemed to have

voluntarily waived his age discrimination claim.

       Nevertheless, before filing suit under the ADEA, a federal employee must meet certain

requirements. He “may bring a claim directly to federal court so long as, within 180 days of the

allegedly discriminatory act, he provides the EEOC with notice of his intent to sue at least 30 days

before commencing suit.” Rann v. Chao, 346 F.3d 192, 195 (D.C. Cir. 2003), citing 29 U.S.C.

§ 633a(c), (d). Upon receiving such notice, “the Commission shall promptly notify all persons

named therein as prospective defendants . . . and take any appropriate action to assure the

elimination of any unlawful practice.” 29 U.S.C. § 633a(d). Alternatively, the employee may

“invoke the EEOC’s administrative process, and then sue if dissatisfied with the results.” Rann,
346 F.3d at 195, citing 29 U.S.C. § 633a(b), (c), and Stevens v. Dep’t of Treasury, 500 U.S. 1, 5–

6 (1991).

       A federal employee’s charge with the EEOC must be lodged within 180 days of the alleged

discriminatory act. 29 U.S.C. § 626(d)(1)(A). “The administrative charge requirement serves the

important purposes of giving the charged party notice of the claim and ‘narrow[ing] the issues for

prompt adjudication and decision.’” Park v. Howard Univ., 71 F.3d 904, 907 (D.C. Cir. 1995),

quoting Laffey v. Northwest Airlines, Inc., 567 F.2d 429, 472 n.325 (D.C. Cir. 1976). And a

subsequent lawsuit is typically “limited in scope to claims that are ‘like or reasonably related to

the allegations of the charge and growing out of such allegations.’” Id., quoting Cheek v. Western

& Southern Life Ins. Co., 31 F.3d 497, 500 (7th Cir. 1994).




                                                12
       Here, the record shows that plaintiff has failed to exhaust his administrative remedies with

regard to his age discrimination claim, and defendant is entitled to judgment as a matter of law on

this issue. Plaintiff admits that he did not satisfy the “formal requirements” for exhaustion, Pl.’s

Opp. at 16, and he does not contend that he satisfied the requirements for bypassing the

administrative process and suing directly in federal court. Rather, plaintiff maintains that he

substantially complied with the exhaustion requirement when he “approached an agency EEO

counselor” in August 2008 and in December 2009 “to complain about age based discrimination

and retaliation.” Id. He then argues that defendant “should be estopped from asserting the

[exhaustion] defense . . . because it gave plaintiff incorrect and misleading information about the

EEO process, as it did not advise him of his right to file a formal EEO complaint.” Id. at 18.

       In response, defendant points to the agency’s September 11, 2008 Memorandum to plaintiff

from the EEO Counselor with the subject line “Notice of Right to File a Discrimination

Complaint,” which explains plaintiff’s right to file a discrimination complaint, and the process for

doing so. Ex. 5 to Def.’s Mot. [Dkt. # 7-5]. The Memorandum was transmitted in the wake of

plaintiff’s informal complaint in August 2008, when he did convey his belief that his age had

factored into the Tenure Review Board’s proposal to terminate him for performance reasons. See

Ex. 4 to Def.’s Mot. [Dkt. # 7-4]. Plaintiff does not dispute that he did not pursue his rights then,

see Decl. of Jacqueline A. Canton, Ex. 3 to Def.’s Mot. [Dkt. # 7-3], and his successful grievance

of the Tenure Review Board’s proposal defeats any claim arising from those events, since plaintiff

continued to work at the same pay status and he has not claimed that he suffered a cognizable

adverse consequence. Am. Compl. ¶ 5.51 (“USAID’s efforts to force Mr. Winters to resign were

unsuccessful to this point [September 24, 2009].”); see also Forkkio v. Powell, 306 F.3d 1127,

1131 (D.C. Cir. 2002) (“[A]n employee suffers an adverse employment action if he experiences



                                                 13
materially adverse consequences affecting the terms, conditions, or privileges of employment or

future employment opportunities such that a reasonable trier of fact could find objectively tangible

harm.”).

       Plaintiff argues, though, that his age discrimination claim may proceed since the agency

failed to give him similar advice in 2009. But as defendant points out, there is no record of

plaintiff’s alleged contact with an EEO counselor in December 2009. See Def.’s Reply at 6. More

important, plaintiff’s sworn account of the alleged meeting in 2009 belies any suggestion that what

he complained about at that time was age discrimination and that therefore, he was entitled to

another rights notice. Plaintiff avers:

               In point of fact, on a couple of earlier occasions, I had asked Mr. Broome
               for his help when USAID delayed posting me and insisted that I accept
               menial assignments in its headquarters. Mr. Broome’s response to my
               requests for help was an offer to negotiate my retirement. Nevertheless, Mr.
               Broome, acting as OHR’s representative, pressured me to accept retirement
               during several meetings that occurred during the period after the meeting
               with Iraheta-Kennedy and D’ Alessandro. I proposed to Mr. Broome that
               we hold a meeting with Iraheta-Kennedy and D’Alessandro. He claimed
               that Iraheta-Kennedy and D’Alessandro refused to meet with me. Because
               of Mr. Broome’s failure to act on my behalf, I again approached the EEO
               office at USAID. I spoke with Janet Allem, a counselor who had served as
               a Foreign Service officer at USAID for several years. Ms. Allem offered to
               arrange for mediation with Iraheta-Kennedy to discuss a negotiated
               settlement of the proposal for my dismissal. Within a short period of time,
               I received a regretful notice from Ms. Allem, telling me that her supervisor,
               Jessalyn Pendarvis, had told her she was not to get involved in my case and
               that I was “represented by AFSA.”

Aff. of Andrew Winters in Supp. of Pl.’s Opp. [Dkt. # 11]. Plaintiff now concludes that he was

again denied his EEO rights because “[t]he EEO office did not advise me of my right to file a

formal claim according to Title VII nor did they advise me of my rights according to the Older

Americans Benefit Protection Act,” despite the fact that he was 61 years old at the time. Id. But

plaintiff has not set forth any facts or record evidence that would relieve him of the duty to exhaust.



                                                  14
       While it is true that the administrative exhaustion requirement may be excused for equitable

reasons, the Court of Appeals has recognized “the Supreme Court’s powerful cautions against

application of the [equitable estoppel] doctrine to the government as normally barring its use to

undercut statutory exhaustion requirements.” Rann, 346 F.3d at 197, citing Off. of Personnel

Mgmt. v. Richmond, 496 US. 414, 419–24 (1990) (other citation omitted); see also ATC Petroleum,

Inc. v. Sanders, 860 F.2d 1104, 1111 (D.C. Cir. 1988) (explaining that application of estoppel “to

the government must be rigid and sparing”). Thus, the D.C. Circuit has instructed:

               The case for estoppel against the government must . . . include proof of each
               of the traditional elements of the doctrine – “false representation, a purpose
               to invite action by the party to whom the representation was made,
               ignorance of the true facts by that party, and reliance, as well as . . . a
               showing of an injustice . . . and lack of undue damage to the public interest.”

ATC Petroleum, 860 F.2d at 1111, quoting Int’l Org. of Masters, Mates & Pilots v. Brown, 698
F.2d 536, 551 (D.C. Cir. 1983). “A party attempting to apply equitable estoppel against the

government must show, inter alia, that ‘the party relied on its adversary’s conduct in such a manner

as to change his position for the worse [and that] the party’s reliance was reasonable.” Swedish

Am. Hosp. v. Sebelius, 773 F. Supp. 2d 1, 8 (D.D.C. 2011), quoting Keating v. Fed. Energy

Regulatory Comm’n, 569 F.3d 427, 434 (D.C. Cir. 2009).

       Plaintiff has made no showing that would support an application of the principles of

estoppel in this case, and he has conceded that he failed to exhaust his administrative remedies

with regard to the age discrimination claim. And he has not pointed to any place in the record

showing that he took any action within 180 days of the alleged discriminatory conduct – the most




                                                 15
generous date being his February 28, 2010 retirement date – and therefore, the age discrimination

claim he filed in 2014 was untimely. 3

                                         CONCLUSION

       All but one of plaintiff’s claims are barred by the Settlement Agreement he reached with

defendant, and his remaining age discrimination claim is irrefutably unexhausted and untimely.

So, defendant’s motion to dismiss or for summary judgment will be granted, and this case will be

dismissed.

       A separate order will issue.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: March 29, 2016




3        In response to defendant’s untimeliness argument, plaintiff cites the Final Order of the
Merit Systems Protection Board dated July 3, 2014, which he contends decided his “mixed-case
appeal.” Pl.’s Opp. at 13–14. Defendant disputes that plaintiff’s appeal to the Board was a mixed
case, see Def.’s Reply at 2–3, but that dispute is not material to resolving this case. Plaintiff has
not placed the order or any documents from the MSPB proceedings in the record, but the Board’s
Initial Decision, which defendant has placed in the record, shows September 20, 2012, as the
earliest date plaintiff initiated an action. See Ex. 6 to Def.’s Mot. [Dkt. # 7-6]. And even a mixed-
case appeal to the Board must comply with filing deadlines. See Schlottman v. Solis, 845 F. Supp.
2d 107, 111 (D.D.C. 2012) (“[T]he mixed case appeal must nevertheless be filed within thirty days
of the challenged action.”), aff’d sub nom. Schlottman v. Perez, 739 F.3d 21 (D.C. Cir. 2014).
Furthermore, the Initial Decision addresses plaintiff’s Individual Right of Action, which pertains
to “whistleblower reprisal cases.” Id. at 23. Any such claim was covered by the Settlement
Agreement and, thus, is waived.
                                                 16